PER CURIAM.
This direct criminal appeal was brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Haying reviewed the entire record, we agree that no reversible error occurred. We affirm Appellant’s revocation of probation and imposition of judgment and sentence. However, because the trial court failed to enter a written order of revocation, we remand for the trial court to enter such an order. Cozart v. State, 823 So.2d 234 (Fla. 1st DCA 2002).
AFFIRMED.
ALLEN, C.J., and BOOTH and BARFIELD, JJ., concur.